Citation Nr: 0704432	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
mechanical low back pain with lumbar spine degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty for over 21 years and 
retired in April 2002.

This claim is on appeal from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in March 2006.  A transcript of the hearing is of 
record.

At the hearing before the Board, the indicated that he was 
unemployable due to his low back disability.  He further 
asserted that he experienced erectile dysfunction as a result 
of back pain.  This evidence reasonably raises an informal 
claim for a total disability rating based on individual 
unemployability (TDIU) and erectile dysfunction on a 
secondary basis and those claims are referred to the RO for 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends, in essence, that his service-connected 
low back disability is worse than currently evaluated.  He 
maintains that his condition has worsened since his last VA 
examination.  In view of the veteran's on-going complaints, 
observations during the hearing, the medical evidence 
received to date, the contentions advanced, and the posture 
of the case at this time, the Board finds that a more current 
examination is warranted.  

In addition, the veteran submitted medical evidence 
subsequent to the hearing before the Board but did not waive 
RO review.  Therefore, a remand to consider the additional 
evidence is needed.

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  The veteran 
testified that he had received more recent medical care than 
is associated with the claims file.

Finally, the veteran is advised that while the case is on 
remand status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain outpatient treatment records 
related to the claim on appeal from the 
VA outpatient clinic in Colorado Springs, 
Colorado, for the period from June 2005 
to the present.

2.  After obtaining the appropriate 
release, obtain medical records from the 
U.S. Air Force Academy Hospital, Colorado 
Springs, Colorado, for the period from 
January 2004 to the present.

3.  Make arrangements for the veteran to 
be afforded an examination to determine 
the nature and extent of his service-
connected low back disability.  The 
degree of impairment should be 
established.  Range of motion should be 
reported in degrees.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedure.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


